Citation Nr: 1532020	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-18 972	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic liver disorder, to include hepatocellular cancer and/or hepatitis B, on a direct basis or as due to herbicide exposure, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

When the Veteran retired from active service in August 1984, he had almost 20 years of active duty service, beginning in September 1963.  He died in March 2008.  The appellant is his surviving spouse.  The Veteran's death was prior to October 10, 2008.  Thus, the appellant has not been substituted for him in this claim.  See Veterans benefits Improvement Act of 2008, Publ L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

This matter, which has been reclassified as on the title page of this decision to include consideration of hepatitis B, is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The reclassification of the claim is for clarity as such best represents the appellant's claim.  

A Travel Board hearing was held in April 2015 before the undersigned Veterans Law Judge (VLJ), sitting in St. Petersburg, Florida.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2014); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the appellant's claim.  


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam; thus, it is presumed that he was exposed to herbicides such as Agent Orange.  

2.  The Veteran died of hepatocellular liver cancer.  

3.  There is no evidence of hepatocellular liver cancer (or any other liver disorder, e.g., hepatitis B), during service or until many years after discharge; a liver disorder may not be presumed to have been incurred during active service.  Moreover, there is no evidence of symptoms attributable to a liver disorder during service or until many years thereafter.  

4.  Liver disorders, hepatocellular cancer or hepatitis B, are not disabilities that are presumed to be the result of herbicide exposure, and the preponderance of the competent medical evidence weighs against a finding that there is an etiological relationship between herbicide exposure and the Veteran's diagnoses of liver disorders.  

5.  The preponderance of the competent medical evidence weighs against a finding that the Veteran's hepatocellular liver cancer (or hepatitis B) is related to herbicide exposure.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatocellular liver cancer (or hepatitis B), for accrued benefits purposes only, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5101(a), 5121, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, in accrued benefits claims, the Board observes that further development of the appellant's claim is not necessary.  The outcome of a claim for accrued benefits hinges on the application of the law to evidence which was in the file at the time of the veteran's death.  As no additional evidence may be added to the file in regards to this issue, no evidentiary development is necessary for the claim decided herein.  Thus, no discussion of whether VA has fulfilled its duty to assist the appellant with respect to this claim is necessary.  

Accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2014); see The Veterans Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Accrued benefits include those a veteran was entitled to at the time of death under an existing rating or based on evidence in the 

file at the date of death.  See 38 U.S.C.A. § 5121(a) (West 2014); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a) (2014).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2014); Hayes v. Brown, 4 Vet. App. 353 (1993).  

The record establishes that the appellant is the Veteran's surviving spouse.  The Veteran died in March 2008, and the appellant filed her claim for accrued benefits in April 2008.  Thus, the appellant has met the threshold criteria for entitlement to payment of accrued benefits.  See 38 C.F.R. § 3.1000 (2014).  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as a malignant tumor, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (2014).  

Presumptive Service Connection - Herbicide Exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) (2014) are met.  38 C.F.R. § 3.309(e) (2014).  

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2014).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

If a veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2014) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2014) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2014) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2014) are also satisfied.  

See 78 Fed. Reg. 54,763 -54,766 (Sept. 6, 2013) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) (2014) and 3.309(e) (2014) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply); 38 C.F.R. § 3.309(e) (2014).  

The diseases listed at 38 C.F.R. § 3.309(e) (2014) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (2014).  

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Background and Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

At the time of his death in March 2008, the Veteran had a claim pending for entitlement to service connection for hepatocellular cancer due to herbicide 

exposure.  In April 2008, the appellant filed a timely claim for accrued benefits based on the Veteran's pending claim, within one year of the Veteran's March 2008 death.  38 C.F.R. § 3.1000(c) (2014).  

The appellant argues that the Veteran developed a liver disability as the result of inservice exposure to herbicides.  Specifically, it is asserted that the Veteran's fatal liver cancer (and hepatitis B which preceded his liver cancer), were due to exposure to Agent Orange during his tour in Vietnam.  The appellant testified in 2015 that the Veteran's hepatitis B preceded his liver cancer and that his fatal cancer lay dormant within the liver until it killed him years later.  

As noted above, the Veteran is presumed to have been exposed to herbicides during active duty, and therefore, the record establishes an inservice event for purposes of service connection.  38 U.S.C.A. § 1116(f) (2014); 38 C.F.R. § 3.307 (2014).  In addition, the record indicates hepatitis B was first diagnosed in the mid-1990s and that his hepatocellular liver cancer was initially diagnosed in 2007.  As such, the Board finds the Veteran had a current liver disability for purposes of service connection.  However, hepatocellular carcinoma of the liver and hepatitis B are not diseases for which herbicide presumptive service connection may be granted.  See 38 C.F.R. § 3.309(e) (2014).  Here, the record reflects private laboratory results dated in 1994 which show liver abnormalities.  Subsequently dated records refer to the Veteran being diagnosed with hepatitis B in the mid-1990s.  His liver cancer was diagnosed in early 2007.  Thus, clearly the diagnoses of liver disorder, whether hepatitis B or cancer, are many years following separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Further, the Veteran did not assert that he had experienced continuous symptoms associated with a liver disorder since active duty.  Thus, the evidence does not show that liver cancer  manifested to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Therefore, the Board finds service connection for a liver disability may not be granted on a chronic disease or herbicide presumptive basis.  

With respect to direct service connection, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of a liver disability, to include liver cancer or hepatitis B.  It was many years later before any liver abnormalities were noted.  In addition, the competent medical evidence does not indicate that a liver disability is related to active duty, to include exposure to herbicides.  No medical personnel of record noted such a relationship prior to the Veteran's death.  

Again, the Board recognizes the Veteran's assertions and the appellant's statements regarding a correlation between a liver disability and his presumed inservice exposure to herbicides.  Here, however, the Board finds the nature and etiologies of liver cancer and hepatitis B are not something for which a layman is competent to provide an opinion.  See Barr v. Nicholson, 21 Vet. App. at 307.  The record does not show that the Veteran or the appellant possessed or possesses the requisite training or credentials needed to render a competent opinion as to the etiology of a liver disability, to include cancer or hepatitis B.  Grottveit v. Brown, 5 Vet. App. at 93.  As such, the lay assertions do not constitute competent medical evidence and lack probative value.  

Based on the foregoing, the Board finds there has been no demonstration by competent medical, or competent lay evidence, that it is at least as likely as not that hepatocellular cancer (or hepatitis B) manifested to a compensable degree within one year of separation from active duty, or that a liver disability was causally or etiologically related to active duty, to include as due to exposure to herbicides.  The Veteran did not have a liver disability for which direct or presumptive service connection is warranted.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable, and service connection for a liver disability, to include cancer and hepatitis B, must be denied.  See 38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.  


ORDER

Entitlement to service connection for a liver disorder, to include hepatocellular cancer or hepatitis B, due to herbicide exposure, for accrued benefits purposes, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


